               Case 19-11626-LSS        Doc 1400-1      Filed 07/01/20    Page 1 of 1




                                  CERTIFICATE OF SERVICE

          I, Marcy J. McLaughlin Smith, hereby certify that on the 1st day of July, 2020, I caused

the foregoing Notice of Change of Contact Information to be served on all parties which have

entered their appearance via the Court’s CM/ECF electronic filing system.




                                        /s/ Marcy J. McLaughlin Smith
                                        Marcy J. McLaughlin Smith (DE No. 6184)




#58635448 v1
